Citation Nr: 0014089	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-00 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether restoration of a 30 percent disability evaluation 
for residuals of frostbite of both hands from January 1, 1998 
to January 11, 1998 is warranted and, if so, whether a 
disability evaluation in excess of 30 percent is warranted 
prior to January 12, 1998.

2.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of frostbite of the right hand with 
Raynaud's phenomenon and x-ray abnormalities from January 12, 
1998.

3.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of frostbite of the left hand with 
Raynaud's phenomenon from January 12, 1998.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1987.

By rating decision issued in October 1988, the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), granted service connection and assigned an analogous 
rating of 30 percent under Diagnostic Code 7122 for residuals 
of frostbite of the hands.  However, in February 1997, the RO 
proposed to reduce the veteran's evaluation to 10 percent 
based on VA examination earlier that month, which showed that 
the veteran's service-connected disability had decreased in 
severity.  The veteran expressed dissatisfaction with the 
reduction proposal, and was afforded another VA examination 
in September 1997.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from the October 1997 rating decision of 
the Atlanta VARO which, in pertinent part, reduced the 
veteran's disability evaluation to 20 percent from January 1, 
1998, based the findings of the September 1997 VA 
examination.  The RO explained that the condition would now 
be rated as analogous to Raynaud's disease under Diagnostic 
Code 7117, as this would provide the veteran with a higher 
evaluation.  The veteran filed a timely notice of 
disagreement (NOD), and was issued a statement of the case in 
November 1997.  The RO received his substantive appeal in 
December 1997, at which time the veteran requested a hearing 
before a Member of the Board at the local RO (Travel Board).  
In January 1998, the veteran requested a hearing before the 
RO's Hearing Officer (HO) in lieu of his scheduled Travel 
Board Hearing.  Notwithstanding, he failed to report for his 
scheduled June 1998 hearing before the local HO.

In February 1999, the Board remanded this case to RO for 
additional evidentiary development and consideration of 
various amendments as to sections of the VA Schedule for 
Rating Disabilities pertaining to The Cardiovascular System, 
to include Diagnostic Codes 7117 and 7122, which became 
effective on January 12, 1998.  The Board also observed that 
further amendments to Diagnostic Code 7122 became effective 
on August 13, 1998.  Consistent with prior holdings of the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board also restyled the 
issue on appeal to entitlement to an increased evaluation for 
service-connected residuals of frostbite of the hands, 
currently evaluated as 20 percent disabling, to include 
restoration of a 30 percent evaluation previously assigned.  
See, e.g., Heerdt v. Derwinski, 1 Vet. App. 551 (1991) 
(claims seeking to retain a certain disability rating, such 
as the veteran's claim here, are more aptly addressed as 
issues of reduction of evaluation).

By rating decision and supplemental statement of the case 
issued in January 2000, the RO granted separate disability 
ratings for the right and left hands under the 'new' version 
of the cardiovascular regulations.  A 20 percent disability 
rating was assigned for residuals of frostbite of the right 
hand with Raynaud's phenomenon and x-ray abnormalities from 
January 12, 1998.  In addition, a 10 percent for residuals of 
frostbite of the left hand with Raynaud's phenomenon from 
January 12, 1998.  However, restoration of the veteran's 30 
percent disability rating from January 1, 1998 through 
January 11, 1998 was denied under the 'old' version of the 
cardiovascular regulations.  The RO cited Webster's 
Dictionary and The Merck Manual in support of its 
conclusions.  Copies of the relied upon text were attached to 
the rating decision, and made available to the veteran and 
his representative.  See Thurber v. Brown, 5 Vet. App. 119, 
122 (1993).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
developed.

2.  Material improvement in disability due to frostbite of 
the hands was not shown between January 1, 1998 through 
January 11, 1998.

3.  Prior to January 12, 1998, the veteran's frostbite 
residuals of both hands were best characterized as being 
manifested by Raynaud's phenomenon with persistent pain and 
numbness on exposure to cold weather.  There was no competent 
medical evidence of ulcerated areas of the hands or loss of 
fingers or parts.

4.  The veteran has not been prejudiced by the RO's 
assignment of separate evaluations for the right and left 
hands from January 12, 1998, as his combined disability 
rating is still 30 percent.

5.  From January 12, 1998, the veteran's frostbite residuals 
of the right hand are best characterized as being manifested 
by Raynaud's phenomenon with x-ray evidence of abnormalities.  
There is no objective evidence of digital ulcers, tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation or hyperhidrosis.

6.  From January 12, 1998, the veteran's frostbite residuals 
of the left hand are best characterized as being manifested 
by Raynaud's phenomenon, without any objective clinical 
evidence of digital ulcers, tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis or 
x-ray abnormalities.


CONCLUSIONS OF LAW

1.  The reduction in the schedular evaluation from 30 percent 
to 20 percent for residuals of frostbite of both hands from 
January 1, 1998 through January 11, 1998 was not proper; a 30 
percent disability rating is restored.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.344(a) & (c) (1999).



2.  The schedular criteria for a disability evaluation in 
excess of 30 percent for residuals of frostbite of both hands 
prior to January 12, 1998 are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.20, Diagnostic Codes 7117, 7122 (effective prior to January 
12, 1998).

3.  The schedular criteria for a disability evaluation in 
excess of 20 percent for residuals of frostbite of the right 
hand from January 12, 1998 are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, 4.20, Diagnostic Codes 7117, 7122 
(effective prior to and from January 12, 1998).

4.  The schedular criteria for a disability evaluation in 
excess of 10 percent for residuals of frostbite of the left 
hand from January 12, 1998 are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, 4.20, Diagnostic Codes 7117, 7122 
(effective prior to and from January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's frostbite residuals claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented claims which are plausible.  
Generally, claims for increased evaluations are considered to 
be well grounded.  Claims that conditions have become more 
severe are well grounded where the conditions were previously 
service-connected and rated, and the claimant subsequently 
asserts that higher ratings are justified due to an increase 
in severity since the original ratings.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 (1999), that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 
(1999) which requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.10 (1999) states 
that, in cases of functional impairment, evaluations are to 
be based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
These requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Compensation may not be awarded or increased, however, under 
any Act or administrative issue prior to the effective date 
of that Act or administrative issue.  38 U.S.C.A. § 5110(g) 
(West 1991); DeSousa v. Gober, 10 Vet App 461, 467 (1997) 
(citing Lasovick v. Brown, 6 Vet. App. 141, 151 (1994)).  

Background

The veteran's service medical records included a March 1987 
report of the Medical Evaluation Board (MEB), which revealed 
that he sustained a second-degree frostbite injury to both 
hands in Korea in January 1985.  He had partial thickness 
skin loss at that time.  He complained of pain whenever his 
hands got cold, even when holding a cold glass.  He also 
complained of some numbness of the fingers at all times.  
Physical examination of the hands revealed a full range of 
motion of all joints, of all digits.  He had no trophic 
changes of the skin.  He had anesthesia of the distal to 
proximal interphalangeal joints of all fingers, and distal to 
the interphalangeal joint of the thumbs.  Two-point 
discrimination was absent in all digits.  X-rays of both 
hands were within normal limits.  The final diagnosis was 
frostbite of both hands with residual numbness and cold 
intolerance.

In conjunction with his original service connection claim, 
the veteran was afforded VA examination in February 1988 
which revealed diagnoses of a history of frostbite and 
probable Raynaud's phenomenon.

Based on the foregoing, the RO granted service connection and 
assigned an analogous rating of 30 percent under Diagnostic 
Code 7122 for residuals of frostbite of the hands in an 
October 1988 rating decision.

VA treatment records developed in 1996 show, in pertinent 
part, that the veteran was seen in October 1996 with 
complaints of pain in both metacarpophalangeal joints, off 
and on, for an uncertain duration.  Examination of his hands 
at that time revealed no evidence of swelling or tenderness.  
The veteran had good range of motion, but he complained of 
pain on movement of the hands at the metacarpophalangeal 
joints.  X-ray examination of the of the left hand was within 
normal limits.  However, x-ray examination of the right hand 
revealed mild deformity of the distal ring and 5th fingers, 
most like posttraumatic in origin.  The diagnoses included 
arthralgia of the hands.

The veteran's present claim for increase was received by the 
RO in January 1997.

The veteran was afforded VA examination in February 1997, at 
which time he stated that his hands swell from time to time, 
and that his hands and feet turned very cold and may turn 
white when exposed to cool or cold, damp weathers.  He noted 
that this problem had not improved.  Examination of the hands 
failed to demonstrate any significant abnormalities.  Both 
ulnar and radial pulses were symmetrical and strong.  
Dorsalis pedis and posterior tibialis pulses were symmetrical 
and strong, and the examiner found no abnormalities in 
examination of either foot.  There were no signs in the 
tissue of atrophy or any signs of vascular insufficiency.  
However, the veteran was asked to remove his shoes and socks 
for a period of 15 minutes, and there was notable coldness in 
the feet, especially around the toes, after approximately 10 
or so minutes exposure to room air.  The hands did not suffer 
this same fate, but the hands were run under cool water for 
approximately 1 minute and both hands did blanch a white 
color and were extremely cold, and after several minutes of 
re-warming, had a notable rubor to them.  There was no 
paresthesias or cardiac involvement.  The diagnosis was 
status post frostbite injury to hands and feet with 
secondary, clinically manifested Raynaud's phenomenon.

In late-February 1997, as noted above, the RO proposed to 
reduce the veteran's evaluation to 10 percent based on the 
aforementioned examination.

The veteran was thereafter afforded VA examination in 
September 1997.  He complained of his hands getting cold 
easily, at which time he experiences a chronic throbbing-type 
pain and some numbness throughout the hands.  He also 
complained of swelling of his fingers, especially in cold 
weather, but with no change in color of his hands such as 
erythema or cyanosis.  He further complained of not being 
able to work secondary to chronic pain and numbness of his 
hands.  He noted that he used to work as a "spreader" at a 
sewing factory, but had been unable to work since July 1997.  
Cardiovascular examination of the veteran revealed that he 
had a regular rhythm and rate without any murmurs, gallops or 
rubs.  Examination of his hands revealed that there was full 
range of motion of all digits with a positive medial flexion 
deformity of the distal interphalangeal (DIP) joints of the 
ring and little fingers.  However, there were no complaints 
of pain upon full flexion of the digits.  There was also no 
swelling, cyanosis, or erythema.  The thumb touched each 
fingertip without any difficulty, and his thumb swept the 
palmar surfaces without any difficulty.  The veteran was also 
able to touch his fingertips to the median transverse fold of 
his palms bilaterally without any difficulty.  Good strength 
and dexterity of both hands was noted.  He had good radial 
pulses bilaterally with good capillary filling.  His skin 
appeared normal, but was slightly cool to touch.  He had good 
sensory perception to sharp and dull sensation.  X-rays of 
the right hand revealed mild degenerative joint disease (DJD) 
of the DIP joint of the 4th and 5th fingers, as well as the 2nd 
metacarpophalangeal (MCP) joint.  There was also contracture 
of the distal 5th finger.  X-rays of the left hand were 
normal.  The diagnosis was chronic pain and numbness 
bilateral hands secondary to old frostbite injury per history 
of the veteran, with normal exam, and no residual effects 
found due to his cold weather injury.

In October 1997, the RO reduced the veteran's disability 
evaluation to 20 percent from January 1, 1998.  The RO 
explained that the condition would now be rated as analogous 
to Raynaud's disease under Diagnostic Code 7117, as this 
would provide the veteran with a higher evaluation.

The veteran was also afforded VA examination in July 1999.  
On physical examination, it was noted that he appeared to be 
in no obvious stress.  His gait and posture appeared to be 
normal.  Examination of the veteran's upper extremities 
revealed normal color with no significant difference from 
other portions of his body.  There was no obvious edema noted 
in the digits.  They did not appear to be [a different] color 
as compared to the upper extremities.  There was no obvious 
atrophy of the soft tissues.  The texture of his skin was 
noted to be soft without any significant ulcerations.  There 
was no evidence of any fungal infection of the nails.  
Neurologic examination of the fingers revealed 5/5 power in 
flexors and extensors of the digits and wrists.  There was 
also no obvious sensory deficit, including to pinprick and 
touch.  Bicep reflexes were normal bilaterally.  None of the 
interphalangeal or metacarpophalangeal joints were noted to 
be swollen or tender to touch.  Radial pulses bilaterally 
were 2+ and normal.  X-rays of the hands revealed evidence of 
an old fracture head of the middle phalanx fifth finger.  
There was also evidence of degenerative disease is in the DIP 
joints of the ring and fifth fingers of the right hand.  
There were no abnormal finding in the left hand, except for 
the presence of metallic foreign bodies are in the soft 
tissues.  The diagnosis was history of having had cold 
weather exposure in the past.  The examiner commented that 
the veteran did not currently appear to have any significant 
permanent scarring or joint deformity associated with it.  
The examiner also stated that the veteran did continue to 
have symptoms related to exposure to cold weather which were 
noted to be intermittent and relieved with avoiding cold 
situations.  The examiner further noted that the veteran 
appeared to have no current functional deficits related to 
his past exposure.

As noted above, the January 2000 rating decision specifically 
referenced Webster's Dictionary and The Merck Manual.  For 
purposes of a definition of "persistent" as it relates to 
the veteran's frostbite residuals, the RO noted that the term 
means "insistently repetitive or continuous."  Webster's II 
New Riverside University Dictionary, page 877 (1994).  The RO 
further noted that Raynaud's phenomenon involves 
"[i]ntermittent attacks of blanching or cyanosis of the 
digits [which] is precipitated by exposure to the cold or by 
emotional upsets . . . Pain is uncommon, but paresthesias are 
frequent during the attack."  The Merck Manual at page 584 
(16th edition, 1987).

Analyses

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The Board notes that the veteran's service-connected 
disorder, for the most part, has been evaluated as analogous 
to residuals of frozen feet (immersion foot), which was 
revised effective from January 12, 1998 and further revised 
effective from August 13, 1998, and is now designated as 
residuals of cold injury.  Under the former rating criteria, 
residuals of frozen feet with mild symptoms such as 
chilblains are rated as 10 percent disabling whether 
unilateral or bilateral.  Persistent moderate swelling, 
tenderness, redness, etc. is rated 20 percent when unilateral 
and 30 percent when bilateral.  Loss of toes or parts, and 
persistent severe symptoms are rated 30 percent when 
unilateral and 50 percent when bilateral.  38 C.F.R. Part 4, 
Diagnostic Code 7122 (effective prior to January 12, 1998).

Under the revised regulations, cold injury residuals warrant 
a 10 percent rating for pain, numbness, cold sensitivity, or 
arthralgia.  A 20 percent rating is assigned for pain, 
numbness, cold sensitivity, or arthralgia, plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis) of affected parts.  A 30 percent rating for 
cold injury residuals, with pain, numbness, cold sensitivity, 
or arthralgia, plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis) of affected parts.  38 C.F.R. Part 4, 
Diagnostic Code 7122 (effective from January 12, 1998).

This diagnostic code was revised again to provide a 10 
percent rating is for arthralgia or other pain, numbness, or 
cold sensitivity.  A 20 percent rating is assigned for 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 30 percent rating for arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Again, one would separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
One would also separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under Diagnostic Code 
7122.  Also, each affected part (e.g., hand, foot, ear, nose) 
is evaluated separately and the ratings combined in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. Part 
4, Diagnostic Code 7122 & Notes (effective from August 13, 
1998).

Prior to January 12, 1998, Raynaud's disease with occasional 
attacks of blanching or flushing warranted a 20 percent 
evaluation.  Raynaud's disease with frequent vasomotor 
disturbances characterized by blanching, rubor and cyanosis 
warranted a 40 percent evaluation.  Raynaud's disease with 
multiple painful, ulcerated areas warranted a 60 percent 
evaluation.  For schedular evaluations in excess of 20 
percent under Diagnostic Codes 7114, 7115, 7116, and 7117 
were for application to unilateral involvements.  With 
bilateral involvements, separately meeting the requirements 
for evaluation in excess of 20 percent, 10 percent was added 
to the evaluation for the more severely affected extremity 
only, except where the disease has resulted in an amputation.  
The resultant amputation rating would be combined with the 
schedular rating for the other extremity, including the 
bilateral factor, if applicable.  The 20 percent evaluations 
were for application to unilateral or bilateral involvement 
of both upper and lower extremities.  38 C.F.R. Part 4, 
Diagnostic Code 7117 & Note (1997).

Under the revised cardiovascular provisions, Raynaud's 
syndrome with characteristic attacks occurring four to six 
times a week warrants a 20 percent evaluation.  Raynaud's 
syndrome with characteristic attacks occurring at least daily 
warrants a 40 percent evaluation.  Raynaud's syndrome with 
two or more digital ulcers and history of characteristic 
attacks warrants a 60 percent evaluation.  For purposes of 
this section, characteristic attacks consist of sequential 
color changes of the digits of one or more extremities 
lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  These evaluations are for the disease as a 
whole, regardless of the number of extremities involved or 
whether the nose and ears are involved.  38 C.F.R. Part 4, 
Diagnostic Code 7117 & Note (effective from January 12, 
1998).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that material improvement of the 
veteran's frostbite residuals of both hands was not shown 
from January 1, 1998 through January 11, 1998.  Therefore, 
the evidence supports his claim of entitlement to restoration 
of a 30 percent disability evaluation for this disorder.  
However, the Board also finds that the preponderance of the 
evidence is against his claims of entitlement to: (1) a 
disability evaluation in excess of 30 percent for residuals 
of frostbite of both hands prior to January 12, 1998; (2) a 
disability evaluation in excess of 20 percent for residuals 
of frostbite of the right hand with Raynaud's phenomenon and 
x-ray abnormalities from January 12, 1998; and (3) a 
disability evaluation in excess of 10 percent for residuals 
of frostbite of the left hand with Raynaud's phenomenon from 
January 12, 1998.

(a) Restoration of a 30 percent evaluation for both hands 
prior to January 12, 1998

Examinations less full or complete than those on which 
payments were authorized or continued will not be used as a 
basis for reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement which have been in 
effect for 5 years or more will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344 (1999).

In determining whether the veteran's disability has improved, 
VA regulations provide that several general requirements must 
be followed.  First, in both the examination and the 
evaluation of the disability, each disability must be viewed 
in relation to its history.  Brown v. Brown, 5 Vet. App. 413, 
420 (1993) (citing 38 C.F.R. § 4.1 (1998)).  Second, reports 
of examination must be reconciled into a consistent picture 
so that the current rating accurately reflects the elements 
of disability present.  Id. (citing 38 C.F.R. § 4.2).  In 
addition, a rating reduction case requires ascertaining 
"whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  Id. at 
421 (citing Schafrath v. Derwinski, 1 Vet. App. 589 (1991)).

Under the circumstances of this case, the Board concludes 
that sustained improvement has not been demonstrated.  In 
1988, when a 30 percent disability evaluation was accorded, 
the veteran manifested Raynaud's phenomenon with anesthesia 
of the distal to proximal interphalangeal joints of all 
fingers, and distal to the interphalangeal joint of the 
thumbs.  Two-point discrimination was also absent in all 
digits.  Previous x-rays of the hands were normal.  Since 
1988, it is clear that the nature of the veteran's frostbite 
residuals of the hands have changed.  Although the veteran 
still manifests Raynaud's phenomenon of both hands, he is no 
longer shown to have any significant abnormalities of the 
hands.  Indeed, his ulnar and radial pulses are symmetrical 
and strong, and he does not presently have any paresthesias.  
However, the Board notes that he is now shown to have x-ray 
abnormalities of the right hand which have not clearly been 
dissociated from his service-connected disability.  Moreover, 
the Board observes that the veteran's intermittent symptoms 
related to exposure to cold weather, albeit over a period of 
years, may be considered to be "insistently repetitive" for 
purposes of being "persistent" under the old version of 
Diagnostic Code 7122.

Overall, the Board finds that some residual symptoms of the 
veteran's frostbite of both hands have improved, and that 
some have apparently worsened.  Therefore, the Board cannot 
conclude that his service-connected disorder, in toto, has 
"improved."  38 C.F.R. §§ 3.344(c), 4.1, 4.13 (1999).  As 
such, the veteran's 30 percent disability rating for his 
service-connected residuals of frostbite of both hands under 
the old version of Diagnostic Code 7122 (in effective prior 
to January 12, 1998) is restored.

(b) Evaluation of Both Hands prior to January 12, 1998

Having restored the veteran's original 30 percent evaluation, 
the Board has also considered the issue of whether 
entitlement to a higher rating prior to January 12, 1998 was 
shown.  As noted above, a higher evaluation under the old 
version of the cardiovascular regulations is only warranted 
if the veteran's Raynaud's disease was accompanied by digital 
ulcers or his frostbite residuals included loss of fingers or 
parts.  38 C.F.R. Part 4, Diagnostic Codes 7117, 7122 
(effective prior to January 12, 1998).  Such symptomatology 
was not been demonstrated in this case.  Therefore, the Board 
finds, consistent with Gilbert, that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for frostbite residuals of both hands prior to 
January 12, 1998.



(c) Higher Separate Evaluations for the Right and Left Hand 
from January 12, 1998

As outlined above, the new version of the cardiovascular 
regulations provides that cold injury residuals may now be 
evaluated separated for each affected hand.  As such, the RO 
re-evaluated the veteran's service-connected under the new 
version of Diagnostic Code 7122, and resolved that a separate 
20 percent disability evaluation for residuals of frostbite 
of the right hand with Raynaud's phenomenon and x-ray 
abnormalities and a separate 10 percent disability evaluation 
for residuals of frostbite of the left hand with Raynaud's 
phenomenon were warranted.  In this regard, the Board 
observes that the veteran was not prejudiced by this action, 
i.e. there was no further reduction involved, insofar as his 
combined disability evaluation remained at 30 percent.  
38 C.F.R. §§ 4.25, 4.26 (1999).

However, based on a review of the pertinent evidence of 
record, the Board finds that higher evaluations are not 
warranted for his right and left hand disabilities.  There is 
no indication that in addition to his Raynaud's phenomenon 
and x-ray abnormalities of the right hand, the veteran 
manifests tissue loss, nail abnormalities, color changes, 
locally impaired sensation or hyperhidrosis such as to 
warrant a higher evaluation under the new version of 
Diagnostic Code 7122.  Similarly, the veteran is not shown by 
competent medical evidence to manifest x-ray abnormalities, 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation or hyperhidrosis of the left hand as to 
warrant a higher evaluation under the new version of 
Diagnostic Code 7122.  Moreover, the veteran is not shown to 
have digital ulcers of either hand such as to warrant a 
higher evaluation under the new version of Diagnostic Code 
7117.  Therefore, the Board also finds that the preponderance 
of the evidence is against the veteran's claims for higher 
disability evaluations from January 12, 1998.


(d) Extra-Schedular Consideration

Finally, application of the extraschedular provisions is also 
not warranted in this case.  38 C.F.R. § 3.321(b) (1999).  
The Board acknowledges that on VA examination in September 
1997, the veteran indicated that he had been unable to 
maintain employment as a "spreader" at a sewing factory 
since July 1997 because of pain and numbness of the hands.  
However, there is no objective evidence that the veteran's 
frostbite residuals of both hands present such an exceptional 
or unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in effect prior to or after 
January 12, 1998.  As previously pointed out, VA examiner in 
July 1999, commented that the veteran appeared to have no 
current functional deficits related to his past exposure.  
Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Restoration of a 30 percent disability evaluation for 
residuals of frostbite of both hands from January 1, 1998 to 
January 11, 1998 is granted.

Entitlement to a disability evaluation in excess of 30 
percent for residuals of frostbite of both hands prior to 
January 12, 1998 is denied.


                                                                        
(CONTINUED ON NEXT PAGE)



Entitlement to a disability evaluation in excess of 20 
percent for residuals of frostbite of the right hand with 
Raynaud's phenomenon and x-ray abnormalities from January 12, 
1998 is denied.

Entitlement to a disability evaluation in excess of 10 
percent for residuals of frostbite of the left hand with 
Raynaud's phenomenon from January 12, 1998 is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

